DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  “then” in line 3 should be “than”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2018/0142110) in view of Sano et al. (US 2003/0144377). 	Regarding claims 1-4, Maeda disclose “an aqueous ink for plate-based printing (title, paragraph 225), comprising pigment-containing crosslinked water-insoluble polymer particles A (paragraph 11), pigment-free water-insoluble polymer particles B (paragraph 11), an amine compound (paragraph 225), not less than 1% by mass and not more than 30% by mass of a water-soluble organic solvent having a boiling point of not lower than 100°C and not higher than 260°C (paragraph 28), and water (paragraph 29).” 	Maeda fail to disclose that the amine compound is an organic amine compound, but do disclose that the amine is used as a pH controller.  Sano et al. teach adding triethanolamine to an ink in order to control the pH (paragraph 114).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use triethanolamine as the pH controller of Maeda because it has been shown in the art to be suitable for the purpose of controlling pH.  See MPEP §2144.07. 	Regarding claim 5, Maeda further discloses “wherein the water-soluble organic solvent is a glycol ether (paragraph 28: BDG).”  	Regarding claim 6, Maeda further discloses “wherein the glycol ether is at least one compound selected from the group consisting of an alkylene glycol monoalkyl ether and an alkylene glycol dialkyl ether (paragraph 28: BDG).” 	Regarding claim 7, Maeda further discloses “wherein the alkylene glycol monoalkyl ether is at least one compound selected from the group consisting of ethylene glycol monoisopropyl ether, ethylene glycol monopropyl ether, diethylene glycol monomethyl ether, diethylene glycol monoisopropyl ether, diethylene glycol monoisobutyl ether and diethylene glycol monobutyl ether (paragraph 28: BDG).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853